


110 HR 3002 RH: Native American Economic Development

U.S. House of Representatives
2007-07-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IB
		Union Calendar No. 223
		110th CONGRESS
		1st Session
		H. R. 3002
		[Report No.
		  110–363]
		IN THE HOUSE OF
		  REPRESENTATIVES
		
			July 11, 2007
			Mr. Pearce (for
			 himself, Mr. Boren,
			 Mr. Frank of Massachusetts,
			 Mr. Kildee, and
			 Mr. Renzi) introduced the following
			 bill; which was referred to the
			 Committee on Financial
			 Services
		
		
			October 2, 2007
			Reported with an amendment, committed to the Committee of
			 the Whole House on the State of the Union, and ordered to be
			 printed
			Strike out all after the enacting clause and insert
			 the part printed in italic
			For text of introduced bill, see copy of bill as
			 introduced on July 11, 2007
		
		A BILL
		To establish a demonstration program to
		  authorize the Secretary of Housing and Urban Development to guarantee
		  obligations issued by Indian tribes to finance community and economic
		  development activities.
	
	
		1.Short titleThis Act may be cited as the
			 Native American Economic Development
			 and Infrastructure for Housing Act of 2007.
		2.Demonstration program
			 for guaranteed loans to finance tribal community and economic development
			 activities
			(a)AuthorityTo the extent or in such amounts as are
			 provided in appropriation Acts, the Secretary of Housing and Urban Development
			 (in this section referred to as the Secretary) may, subject to
			 the limitations of this section and upon such terms and conditions as the
			 Secretary may prescribe, guarantee and make commitments to guarantee, the notes
			 and obligations issued by Indian tribes or tribally designated housing entities
			 (as such term is defined in section 4 of the Native American Housing Assistance
			 and Self-Determination Act of 1996 (25 U.S.C. 4103)) with tribal approval, for
			 the purposes of financing activities, carried out on Indian reservations and in
			 other Indian areas, that under the first sentence of section 108(a) of the
			 Housing and Community Development Act of 1974 are eligible for financing with
			 notes and other obligations guaranteed pursuant to such section 108.
			(b)Low-income benefit
			 requirementNot less than 70
			 percent of the aggregate funds received by an Indian tribe or tribally
			 designated housing entity as a result of a guarantee under this section shall
			 be used for the support of activities that benefit low-income Indian families
			 (as such term is defined for purposes of the Native American Housing Assistance
			 and Self-Determination Act of 1996) on Indian reservations and other Indian
			 areas.
			(c)Financial
			 soundnessThe Secretary shall
			 establish underwriting criteria for guarantees under this section, including
			 fees for such guarantees, as may be necessary to ensure that the program under
			 this section for such guarantees is financially sound. Such fees shall be
			 established in amounts that are sufficient, but do not exceed the minimum
			 amounts necessary, to maintain a negative credit subsidy for such program, as
			 determined based upon risk to the Federal Government under such underwriting
			 requirements.
			(d)Terms of
			 obligationsNotes or other obligations guaranteed pursuant to
			 this section shall be in such form and denominations, have such maturities, and
			 be subject to such conditions as may be prescribed by regulations issued by the
			 Secretary. The Secretary may not deny a guarantee under this section on the
			 basis of the proposed repayment period for the note or other obligation, unless
			 the period is more than 20 years or the Secretary determines that the period
			 causes the guarantee to constitute an unacceptable financial risk.
			(e)Limitation on
			 percentageA guarantee made under this section shall guarantee
			 repayment of 95 percent of the unpaid principal and interest due on the notes
			 or other obligations guaranteed.
			(f)Security and
			 repayment
				(1)Requirements on
			 issuerTo ensure the repayment of notes or other obligations and
			 charges incurred under this section and as a condition for receiving such
			 guarantees, the Secretary shall require the Indian tribe or housing entity
			 issuing such notes or obligations to—
					(A)enter into a contract, in
			 a form acceptable to the Secretary, for repayment of notes or other obligations
			 guaranteed under this section;
					(B)demonstrate that the
			 extent of such issuance and guarantee under this section is within the
			 financial capacity of the tribe; and
					(C)furnish, at the
			 discretion of the Secretary, such security as may be deemed appropriate by the
			 Secretary in making such guarantees, including increments in local tax receipts
			 generated by the activities assisted by a guarantee under this section or
			 disposition proceeds from the sale of land or rehabilitated property, except
			 that such security may not include any grant amounts received or for which the
			 issuer may be eligible under title I of the Native American Housing Assistance
			 and Self-Determination Act of 1996.
					(2)Full faith and
			 creditThe full faith and credit of the United States is pledged
			 to the payment of all guarantees made under this section. Any such guarantee
			 made by the Secretary shall be conclusive evidence of the eligibility of the
			 obligations for such guarantee with respect to principal and interest, and the
			 validity of any such guarantee so made shall be incontestable in the hands of a
			 holder of the guaranteed obligations.
				(g)Training and
			 informationThe Secretary, in
			 cooperation with Indian tribes and tribally designated housing entities, shall
			 carry out training and information activities with respect to the guarantee
			 program under this section.
			(h)Limitations on amount
			 of guarantees
				(1)Aggregate fiscal year
			 limitationNotwithstanding any other provision of law and subject
			 only to the absence of qualified applicants or proposed activities and to the
			 authority provided in this section, to the extent approved or provided in
			 appropriations Acts, the Secretary may enter into commitments to guarantee
			 notes and obligations under this section with an aggregate principal amount not
			 to exceed $200,000,000 for each of fiscal years 2008 through 2012.
				(2)Authorization of
			 appropriations for credit subsidyThere are authorized to be
			 appropriated to cover the costs (as such term is defined in section 502 of the
			 Congressional Budget Act of 1974) of guarantees under this section such sums as
			 may be necessary for each of fiscal years 2008 through 2012. No funds
			 appropriated under this Act shall be expended for the benefit of the Cherokee
			 Nation of Oklahoma until the Secretary shall have certified to the Congress
			 that the Cherokee Nation of Oklahoma is in compliance with the Treaty of 1866
			 and fully recognizes all Cherokee Freedmen and their descendants as citizens of
			 the Cherokee Nation.
				(3)Aggregate outstanding
			 limitationThe total amount of outstanding obligations guaranteed
			 on a cumulative basis by the Secretary pursuant to this section shall not at
			 any time exceed $1,000,000,000 or such higher amount as may be authorized to be
			 appropriated for this section for any fiscal year.
				(4)Fiscal year limitations
			 on tribesThe Secretary shall monitor the use of guarantees under
			 this section by Indian tribes. If the Secretary finds that 50 percent of the
			 aggregate guarantee authority under paragraph (3) has been committed, the
			 Secretary may—
					(A)impose limitations on the
			 amount of guarantees pursuant to this section that any one Indian tribe may
			 receive in any fiscal year of $25,000,000; or
					(B)request the enactment of
			 legislation increasing the aggregate outstanding limitation on guarantees under
			 this section.
					(i)ReportNot later than the expiration of the 4-year
			 period beginning on the date of the enactment of this Act, the Secretary shall
			 submit a report to the Congress regarding the utilization of the authority
			 under this section by Indian tribes and tribally designated housing entities,
			 identifying the extent of such utilization and the types of projects and
			 activities financed using such authority and analyzing the effectiveness of
			 such utilization in carrying out the purposes of this section.
			(j)TerminationThe
			 authority of the Secretary under this section to make new guarantees for notes
			 and obligations shall terminate on October 1, 2012.
			
	
		October 2, 2007
		Reported with an amendment, committed to the Committee of
		  the Whole House on the State of the Union, and ordered to be
		  printed
	
